Exhibit 99.3 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredientsgross profit) 3 Month Rolling Average (%)* January February March 35.4 April May June July August September October November December 12 Month Rolling Average (%)* January February March April 33.8 May June July August September October November December *NOTE: Information from September 2011 and priorincludes the pre-acquisition operations of ISP, which was acquired on August 23, 2011. Informationhas been adjusted to exclude the impact of the inventory fair value adjustment charges related to purchase accounting for the Hercules and ISP acquisitions, which totaled $30 million and $41 million, respectively.
